Exhibit 10.1
Amendment No. 1
to the
CIGNA LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective as of April 28, 2010)
Under Article 14 of the CIGNA Long-Term Incentive Plan (Amended and Restated
Effective as of April 28, 2010) (the “LTIP”), the LTIP is amended, effective on
April 28, 2010, immediately following the adoption of the LTIP by CIGNA
Corporation shareholders, as follows:
Article 15 of the Plan is amended by adding new Section 15.5 at the end, to read
as follows:
15.15 Limitation under the CIGNA Executive Severance Benefits Plan. If some or
all of a Participant’s awards or rights under this Plan, including without
limitation, the accelerated vesting of a Participant’s outstanding Restricted
Stock, Options or SARs in the event of a Termination Upon a Change of Control
and the payment of Strategic Performance Units or Strategic Performance Shares
under Section 10.6(d), (e) and (f), are required to be cancelled, limited or
reduced under the CIGNA Executive Severance Benefits Plan (the “Executive
Severance Plan”), then such reduction, limitation or cancellation shall be
applied in the manner and to the extent determined under the Executive Severance
Plan, notwithstanding any other provisions of this Plan. The limitations and
reductions under this Section 15.15 shall apply to a Participant’s grants and
awards made under the Prior Plan that remain outstanding as of the Restatement
Date if the Participant consents to the application of this Section to such
grants and awards.

 

